Citation Nr: 1627068	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection of the Veteran's left ankle osteoarthritis, status post prosthetic replacement surgery.

2. Entitlement to service connection of hallux valgus of the left foot, to include as secondary to the Veteran's left ankle osteoarthritis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to April 1971, during which time he earned several commendations and medals.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Seattle RO.  A transcript of the hearing has been associated with the claims file.

The Veteran also previously had a hearing before a decision review officer in March 2014.  A transcript of that proceeding has also been associated with the claims file.  

As an initial matter, the Board notes that since the last adjudication by the RO in the form of the April 2014 statement of the case, new and material evidence has been included in the claims file.  Specifically, a statement from the Veteran's treating physician speaking to the issue of nexus has been offered.  Ordinarily, this would require the RO to first consider the evidence prior to the Board issuing a decision.  However, because all questions are being resolved in favor of the Veteran, the Board finds that any procedural error on this point is not prejudicial to the Veteran, and so a decision is properly reached.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (defining prejudicial errors), Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's left ankle disability is causally or etiologically related to the injury he experienced in service.

2. It is at least as likely as not that the Veteran's left foot hallux valgus is causally or etiologically related to his left ankle disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection of the Veteran's left ankle injury have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 115, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for service connection of the Veteran's left foot hallux valgus have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal   As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

II. Analysis

As stated above, the Veteran is seeking service connection of his left ankle and foot disabilities.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, service connection may also be granted for a condition that is not directly caused by the Veteran's service, but which is caused or aggravated by another, service-connected, disorder.  38 C.F.R. § 3.310.  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable facts and symptoms, and "may provide sufficient support for a claim of service connection", but lay evidence is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Ankle

With that law as background, the Veteran has claimed in his hearing testimony that he injured his left ankle in 1968 while he was performing training exercises.  The Veteran has stated in the record that after this injury he was placed in a full leg cast for some time, during which he continued to perform his duties.  According to the Veteran's statements in the record, he was then eventually placed into a partial leg cast, and since that time he has experienced pain in his left ankle, and subsequently his left foot.

The Veteran's service treatment records do make a single mention of treatment for a lower extremity problem in a May 1968 report that the Veteran sprained in right ankle.  This report goes on to describe the Veteran as being in little distress, and it reports no significant treatment, such as casting.  The Veteran and his representative presented several discrepancies between the Veteran's reported history and the statements made in the service treatment records.  Among these differences is a report that the Veteran was treated in a town in Vietnam which the Veteran has never been to.  The Veteran and his representative have theorized that the record contained in the Veteran's service treatment records discussing the right ankle are erroneous and do not pertain to the Veteran.  That said, the service records contain no other reports of injuries to the Veteran's lower extremities, and when he separated service he reported no such difficulties during his separation examination.  

However, it should be noted that the record contains several statements from the Veteran which were made directly to the VA or which were made to friends or medical providers and were subsequently reported by those individuals.  Across these many statements, the Veteran's history of injury and symptoms have remained relatively consistent.  Furthermore, the Veteran's records are quite clear that he now has osteoarthritis of the left ankle, which has resulted in the Veteran receiving a prosthetic ankle replacement in March 2012. 

With this background in mind, the Veteran was examined by a VA medical examiner in October 2012, at which time he was diagnosed with osteoarthritis of the left ankle, status post replacement.  This examiner did not provide an opinion as to the etiology of the Veteran's left ankle disability, but the record does include a November 2014 statement from the Veteran's long-time treating physician, who stated that he had reviewed the Veteran's medical records and the Veteran's contention, including the radiographic records of the Veteran's ankle contained in the claims file.  Based on this review, the physician stated that "it is my professional opinion that it is more than likely that [the Veteran's] condition of his left ankle is a direct result of his injury in training due to his military service."  In support of this position, the Veteran's doctor discussed that the Veteran's radiographic examinations showed "significant left ankle arthritis [an] indication of previous trauma".  The doctor also noted that "post-traumatic arthritis can develop after an injury to the foot or ankle...and may develop years after a fracture, severe sprain, or ligament injury."

Turning to the elements of service connection that must be satisfied in order for this claim to be granted, the Board finds no doubt that the Veteran has a current disability of left ankle osteoarthritis.  As to the question of an in-service injury, the Veteran is considered competent to report the events of his own life, which would include an injury and the methods of treatment that he underwent for that injury.  Thus, the Veteran is competent to provide evidence of his left ankle injury while in service, and the symptoms that he experienced from that time.  Furthermore, the Board finds little evidence to undermine the credibility of these statements.  

While the Veteran's service treatment records do not contain evidence relating to a left ankle injury, this fact is not dispositive, given the Veteran's ability to provide evidence on that point.  The lack of corroborating information on this point in the Veteran's service treatment records is also of less concern in this case given the apparent erroneous information recorded in the Veteran's service treatment records, which undermines the credibility of those documents.  Accordingly, the Board finds that in order to fulfill the Secretary's duty to resolve reasonable doubt in favor of the Veteran, the second element of service connection is satisfied.  

Finally, with respect to the question of any nexus between the Veteran's in-service injury and his current disability, the Board looks to the statement of the Veteran's treating physician.  In addition to the fact that the record contains no evidence to contradict this statement from the Veteran's doctor, the Board also finds this statement from the Veteran's doctor to carry significant credibility.  This opinion was offered by a trained medical professional with whom the Veteran has a longstanding treatment relationship, which provides this physician with a direct and personal familiarity with the Veteran's condition and disorder.  In fact, the Board notes that according to the statement of the Veteran's physician, the Veteran's treatment relationship with this practice reaches back further than even the Veteran's relationship with this specific doctor.  These facts lend credence to this statement, and the lack of any opposing evidence on the issue of a nexus provides no reason to doubt this statement.  Accordingly, the third element of service connection is satisfied, and the Veteran is properly service connected for this left ankle injury.  

Foot

As was noted briefly above, the Veteran is also seeking service connection for his left foot disability, which he claimed during his October 2010 examination began after his left ankle injury.  On that point, the Board notes that the Veteran was examined by a VA medical examiner in October 2012, at which time the Veteran was diagnosed with hallux valgus and metatarsalgia of the left foot.  Furthermore, the examiner went on to opine after this examination that "the claimed condition is at least as likely as not...proximately due to or the result of the Veteran's service connected condition."  The examiner went on to clarify that "the left ankle disease has caused altered forces while ambulating and standing.  This caused added stress to the left foot and thus the significant arthritis."

This opinion was then supported by the statement of the Veteran's treating physician in November 2014.  Specifically, the Veteran's physician stated that "it is my professional opinion that it is more than likely that [the Veteran's] condition of his left foot is a direct result of his injury in training due to military service."  The physician then supported this opinion with reference to medical science documenting a phenomenon known as "post-traumatic arthritis".

This is most pertinent evidence contained in the record with respect to the Veteran's left foot disability; the Board finds that the requirements of secondary service connection have been satisfied.  It is quite clear from the evidence in the claims file that the Veteran does have a current disability of hallux valgus and metatarsalgia.  Additionally, the statements of the VA medical examiner and the Veteran's treating physician provide credible evidence that the Veteran's disabilities were caused by externalities of the Veteran's left ankle disability.  Moreover, the record contains no evidence to contradict the statements of the VA examiner and the Veteran's physician, and so, in light of the decision reached above concerning the service connection of the Veteran's left ankle disability, the Board finds that the Veteran's left foot hallux valgus and metatarsalgia are also properly service connected.  


ORDER

1. Service connection of the Veteran's left ankle osteoarthritis is granted.

2. Service connection of the Veteran's left foot hallux valgus and metatarsalgia is granted.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


